                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
UNITED STATES OF AMERICA         §
                                 §
V.                               § 4:17-CR-00222
                                 §
BRENDA RODRIGUEZ                 §
__________________________________________________________________
                           MOTION TO CONTINUE
__________________________________________________________________
TO THE HONORABLE LYNN N. HUGHES, UNITED STATES DISTRICT
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

COMES NOW, Brenda Rodriguez, by and through her attorney of record, Lance C. Hamm, and moves

this Court to continue the trial setting until January 25, 2019, and would show the following:

                                                     I.

This case is set for Trial on January 22, 2019, at 9:00 a.m. Counsel is requesting a new trial date of

January 25, 2019, Counsel, with the Court’s approval, is not opposed to selecting a jury on January 22,

2019, and having the jurors return on January 25, 2019, to begin opening statements and proceed with

the Government’s case in chief.

                                                    II.

As a result of the Pretrial Conference on January 14, 2019, and matters occurring during the final

Pretrial Conference on January 18, 2019, neither of which were relevant to USA v. Rodriguez, the

Government filed an Emergency Motion for Recusal and a Motion to Stay the proceedings in this Court

pending a ruling by the Fifth Circuit. Sunday, January 20, 2019, Counsel was contacted by the Fifth

Circuit Court of Appeals and ordered to file a response to the Government’s Petition and Motion to

Stay. Counsel had not read the Petition at the time of the phone call, however, I initially agreed to have a

response filed “later today”. After reading the Government’s Petition Counsel contacted the Fifth

Circuit and advised that proper research into the allegations need to be done and I would have a

response filed by noon time on January 21st. At approximately 12:51, Counsel contacted Angel Tardie
with the Fifth Circuit and asked her to file the response and was also made aware that the Fifth Circuit

had denied the Government’s Petition.

                                                     III.

Counsel needed Sunday and Monday for trial preparation. Counsel planned to meet Ms. Rodriguez on

both Sunday afternoon and Monday morning for trial preparation but had to cancel. But for Counsel

having to research and respond to an issue created solely by the Government and totally unrelated to

Ms. Rodriguez’s defense, Ms. Rodriguez would not have lost time initially allocated for providing her

an adequate defense. Prior to filing this motion, Counsel was conducting defense and trial strategy via

phone with Ms. Rodriguez for several hours when Counsel was disconnected; Counsel assumes Ms.

Rodriguez’s phone died. Counsel has continued to try and contact Ms. Rodriguez and will continue to

try until a reasonable time throughout the evening but has been unsuccessful up to this point. There are

still several hours of trial strategy and preparation Counsel needs to conduct and discuss with Ms.

Rodriguez in order to prepare an adequate defense, a defense which she has been deprived of due to

circumstances unrelated to her case.

                                                     IV.

This motion is brought with the consent and approval of Brenda Rodriguez. Counsel has consulted with

AUSA Scott Armstrong who is opposed to the motion.

WHEREFORE, PREMISES CONSIDERED, Brenda Rodriguez respectfully requests this Court grant

this motion and continue trial until January 25, 2019.

                                              Respectfully submitted,

                                           By:__/s/ Lance C. Hamm
                                              Lance C. Hamm
                                              Lawyer
                                              1200 Rothwell
                                              Houston, Texas. 77002
                                              Telephone:713.659.5377
                                             Fax: 713.588.8727
                                              State Bar No. 24029597
                                              Attorney for Brenda Rodriguez
                                    CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing Motion for Continuance has been delivered

to AUSA Tina Ansari via ECF, this 21st day of January 2019.
                                                        ___/s/ Lance C. Hamm
                                                           Lance C. Hamm

                                CERTIFICATE OF CONFERENCE
On January 21, 2019, counsel for Defendant consulted with AUSA’s Scott Armstrong, who advised the
government was opposed.
                                          ___/s/ Lance C. Hamm
                                             Lance C. Hamm
